Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19          PageID.20     Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DEMETRIUS FRANK, individually
on behalf of himself,                          Case No.: 2:19-cv-10617
                                               Hon. Gershwin A. Drain
      Plaintiff,
                                               Hon. Stephanie Dawkins Davis,
vs.                                            Magistrate Judge

MHP PHARMACY, LLC, a domestic
limited liability company,

      Defendant.

           ANSWER TO COMPLAINT, AFFIRMATIVE DEFENSES
                 AND RELIANCE ON JURY DEMAND

      Defendant MHP Pharmacy, LLC (“Defendant”), through its attorneys,

Nemeth Law, P.C., answers Plaintiff’s Complaint as follows:

                                  JURISDICTION

      1.     Defendant admits that Plaintiff has alleged claims arising under the Fair

Labor Standards Act, as amended (29 U.S.C. §§ 291 et seq.) (FLSA) and that this

Court has subject matter jurisdiction over claims raised under the FLSA under 28

U.S.C. § 1331. Defendant denies that it has violated the FLSA with respect to

Plaintiff’s employment of the employment of any putative class member.

      2.     Defendant admits that this Court has jurisdiction under 29 U.S.C. §

216(b) to hear such claims as Plaintiff alleges in his Complaint, but denies that it has
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19         PageID.21   Page 2 of 18




violated the FLSA with respect to Plaintiff’s employment or the employment of any

putative class member

                                     PARTIES

      3.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 3 of the Complaint.

      4.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 4 of the Complaint, because Defendant

does not know what is meant by “at all times material hereto.” In further response,

Defendant states that Defendant was formed as a domestic limited liability company

in Michigan in January 2014, and maintains that status to the present date.

      5.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 5 of the Complaint, because Defendant

does not know what is meant by “at all times material hereto.” Paragraph 5 also

contains allegations calling for a legal conclusion to which no response is required.

In further response, Defendant admits that from January 28, 2018 to July 25, 2018,

Plaintiff performed delivery services for Defendant. Finally, Defendant admits that

Exhibit A to the Complaint is a “Consent to Join Collective Action” but lacks

knowledge or information sufficient to determine whether Plaintiff signed the

Exhibit.




                                          2
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19        PageID.22    Page 3 of 18




      6.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 6 of the Complaint, because Defendant

does not know what is meant by “at all times material hereto.” Paragraph 6 also

contains allegations calling for a legal conclusion to which no response is required.

In further response, Defendant admits that it does employ some individuals.

      7.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 7 of the Complaint, because Defendant

does not know what is meant by “at all times material hereto.” Paragraph 7 also

contains allegations calling for a legal conclusion to which no response is required.

In further response, Defendant admits that it does employ some individuals.

      8.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 8 of the Complaint, because Defendant

does not know what is meant by “at all times material hereto.” Paragraph 8 also

contains allegations calling for a legal conclusion to which no response is required.

In further response, Defendant admits that it is engaged in the business of preparing

and selling prescription medications.

      9.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 9 of the Complaint, because Defendant

does not know what is meant by “at all times material hereto.” Paragraph 9 also

contains allegations calling for a legal conclusion to which no response is required.



                                          3
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19        PageID.23    Page 4 of 18




In further response, Defendant admits that it is engaged in the business of preparing

and selling prescription medications.

      10.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 10 of the Complaint, because

Defendant does not know what is meant by “at all times material hereto.” Defendant

admits the allegations in Paragraph 10 of the Complaint with respect to the period

during which Plaintiff performed delivery services for Defendant.

      11.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 11 of the Complaint, because

Defendant does not know what is meant by “at all times material hereto.” Paragraph

11 also contains allegations calling for a legal conclusion to which no response is

required. In further response, Defendant admits that from January 28, 2018 to July

25, 2018, Plaintiff performed delivery services for Defendant.

      12.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 12 of the Complaint, because

Defendant does not know what is meant by “at all times material hereto.” Paragraph

12 also contains allegations calling for a legal conclusion to which no response is

required. In further response, Defendant admits that from January 28, 2018 to July

25, 2018, Plaintiff performed delivery services for Defendant.




                                         4
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19       PageID.24   Page 5 of 18




      13.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 13 of the Complaint, because

Defendant does not know what is meant by “at all times material hereto.” Paragraph

13 also contains allegations calling for a legal conclusion to which no response is

required. In further response, Defendant admits that from January 28, 2018 to July

25, 2018, Plaintiff performed delivery services for Defendant.

      14.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 14 of the Complaint, because

Defendant does not know what is meant by “at all times material hereto.” In further

response, Defendant denies the allegations in Paragraph 14 of the Complaint because

they are not true.

      15.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 15 of the Complaint, because

Defendant does not know what is meant by “at all times material hereto.” In further

response, Defendant denies the allegations in Paragraph 15 of the Complaint because

they are not true.

                           STATEMENT OF FACTS

      16.    Defendant admits the allegations in Paragraph 16 of the Complaint.




                                         5
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19         PageID.25     Page 6 of 18




        17.   Defendant admits that Plaintiff performed delivery services for

Defendant from January 28, 2018 until July 25, 2018. Defendant denies the

remaining allegations in Paragraph 17 because they are not true.

        18.   Defendant admits that Plaintiff was properly paid on a piece-rate basis

for each delivery performed for Defendant. Defendant denies the remaining

allegations in Paragraph 18 of the Complaint because they are not true.

        19.   Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 19 of the Complaint, because

Defendant does not know what is meant by “various weeks.” In further response,

Defendant denies the allegations in Paragraph 19 because they are not true.

        20.   Defendant denies that it failed to compensate Plaintiff properly.

        21.   Defendant denies the allegations in Paragraph 21 because they are not

true.

        22.   Defendant admits that, for some of the time during which Plaintiff

performed deliveries for Defendant, Plaintiff was classified as an independent

contractor.

        23.   Defendant denies the allegations in Paragraph 23 of the Complaint

because they are not true.

        24.   Defendant denies the allegations in Paragraph 24 of the Complaint

because they are not true.



                                           6
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19    PageID.26   Page 7 of 18




      25.    Defendant denies the allegations in Paragraph 25 of the Complaint

because they are not true.

      26.    Defendant denies the allegations in Paragraph 26 of the Complaint

because they are not true.

      27.    Defendant denies the allegations in Paragraph 27 of the Complaint

because they are not true.

      28.    Defendant denies the allegations in Paragraph 28 of the Complaint

because they are not true.

      29.    Defendant denies the allegations in Paragraph 29 of the Complaint

because they are not true as stated.

      30.    Defendant denies the allegations in Paragraph 30 of the Complaint

because they are not true.

      31.    Defendant denies the allegations in Paragraph 31 of the Complaint

because they are not true.

      32.    Defendant denies the allegations in Paragraph 32 of the Complaint

because they are not true.

      33.    Defendant denies the allegations in Paragraph 33 of the Complaint

because they are not true as stated.




                                       7
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19        PageID.27    Page 8 of 18




      34.    Defendant admits that, for some of the time during which Plaintiff

performed deliveries for Defendant, payment for those services was reported to the

IRS on Form 1099.

      35.    Defendant denies the allegations in Paragraph 35 of the Complaint

because they are not true.

      36.    Defendant admits the allegations in Paragraph 36 of the Complaint.

      37.    Defendant denies that it failed to compensate Plaintiff properly.

      38.    Defendant denies the allegations in Paragraph 38 of the Complaint

because they are not true.

      39.    Defendant denies the allegations in Paragraphs 39(a)-39(c) of the

Complaint because they are not true.

      40.    Upon information and belief, Defendant admits the allegations of

Paragraph 40.

                   COLLECTIVE ACTION ALLEGATIONS

      41.    Defendant denies the allegations in Paragraph 41 of the Complaint

because they are not true.

      42.    Defendant denies the allegations in Paragraph 42 of the Complaint

because they are not true.

      43.    Defendant denies the allegations in Paragraph 43 of the Complaint

because they are not true.



                                          8
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19          PageID.28    Page 9 of 18




      44.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 44 of the Complaint, because

Defendant does not know what is meant by “those similarly situated” and “the

relevant time period.” In further response, Defendant denies that it failed to properly

compensate Plaintiff or any putative plaintiff.

      45.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 45 of the Complaint, because

Defendant does not know who are the additional persons who may become plaintiffs.

      46.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 46 of the Complaint, because

Defendant does not know what policy or practice Plaintiff is referring to in the

Paragraph.

      47.    Defendant denies the allegations in Paragraph 47 of the Complaint

because they are not true.

      48.    Defendant denies the allegations in Paragraph 48 of the Complaint

because they are not true.

      49.    Defendant denies the allegations in Paragraph 49 of the Complaint

because they are not true.

      50.    Defendant denies the allegations in Paragraph 50 of the Complaint

because they are not true.



                                          9
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19        PageID.29    Page 10 of 18




      51.    Defendant denies the allegations contained in Paragraph 51 of the

Complaint because they are not true.

      52.    Defendant denies the allegations in Paragraph 52 of the Complaint

because they are not true.

      53.    Defendant denies the allegations in Paragraph 53 of the Complaint

because they are not true.

                             COUNT I
      VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

      54.    Defendant incorporates by reference its responses to Paragraphs 1

through 53 of the Complaint.

      55.    Defendant denies the allegations in Paragraph 55 of the Complaint

because they are not true.

      56.    Defendant denies that it failed to compensate Plaintiff properly.

      57.    Defendant denies the allegations in Paragraph 57 of the Complaint

because they are not true.

      58.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 58 of the Complaint, because

Defendant does not know what is meant by “all times material hereto.”

      59.    Defendant denies the allegations in Paragraph 59 of the Complaint

because they are not true.




                                         10
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19        PageID.30    Page 11 of 18




      60.    Defendant denies the allegations in Paragraph 60 of the Complaint

because they are not true.

      61.    Defendant denies the allegations in Paragraph 61 of the Complaint

because they are not true.

      62.    Defendant denies the allegations in Paragraph 62 of the Complaint

because they are not true.

      63.    Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations of Paragraph 63 of the Complaint, because Defendant

does not know what is meant by “all times material hereto” and “those similarly

situated to the named Plaintiff.” In further response, Defendant denies that it

improperly paid Plaintiff or any putative plaintiff.

      64.    Defendant denies the allegations in Paragraph 64 of the Complaint

because they are not true.

      65.    Defendant admits that Plaintiff has demanded a jury trial in his

Complaint and relies on his Demand.

                                  COUNT II
                             DECLARATORY RELIEF

      66.    Defendant incorporates by reference its responses to Paragraphs 1

through 65 of the Complaint.

      67.    Defendant admits that Plaintiff has filed suit against Defendant alleging

violations of the FLSA, and further admits that this Court has subject matter

                                          11
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19         PageID.31   Page 12 of 18




jurisdiction over federal question lawsuits. Defendant denies that it has violated the

FLSA with respect to Plaintiff or any putative plaintiff.

       68     Defendant admits that Plaintiff’s Complaint seeks declaratory relief

under 28 U.S.C. §§ 2201-2201, and that this Court has jurisdiction under that Act to

consider such claims. Defendant denies that Plaintiff or any putative Plaintiff is

entitled to such relief.

       69.    Defendant denies the allegations in Paragraph 69 of the Complaint

because they are not true.

       70.    Defendant denies the allegations in Paragraph 70 of the Complaint

because they are not true.

       71.    The allegations in Paragraph 71 call for a legal conclusion to which no

response is required.

       72.    The allegations in Paragraph 72 call for a legal conclusion to which no

response is required.

       73.    Defendant denies the allegations in Paragraph 73 of the Complaint

because they are not true.

       74.    Defendant denies the allegations in Paragraph 74 of the Complaint as

untrue.

       75.    Defendant denies the allegations in Paragraph 75 of the Complaint

because they are not true.



                                          12
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19           PageID.32   Page 13 of 18




      76.    Defendant denies the allegations in Paragraph 76 of the Complaint

because they are not true.

      77.    Defendant denies the allegations in Paragraph 77 of the Complaint

because they are not true

      78.    Defendant denies the allegations in Paragraph 78 of the Complaint

because they are not true.

      79.    Defendant denies the allegations in Paragraph 79 of the Complaint

because they are not true.

      Defendant denies that Plaintiff is entitled to any of the relief requested in

section (a) – (g) of the Prayer for Relief.

                                 PRAYER FOR RELIEF

      Defendant therefore requests that this Court dismiss Plaintiff’s claims against

it with prejudice, deny Plaintiff all requested relief, and award Defendant its attorney

fees and costs and such other relief as this Court deems just.

                                               Respectfully submitted,

                                               NEMETH LAW, P.C.

                                               /s/ Deborah Brouwer
                                               Deborah Brouwer (P34872)
                                               Terry W. Bonnette (P67692)
                                               Attorneys for Defendant
                                               200 Talon Centre Drive, Suite 200
                                               Detroit, MI 48207
                                               (313) 567-5921
 Dated: March 26, 2019                         dbrouwer@nemethlawpc.com

                                              13
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19            PageID.33    Page 14 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DEMETRIUS FRANK, individually
on behalf of himself,                            Case No.: 2:19-cv-10617
                                                 Hon. Gershwin A. Drain
      Plaintiff,
                                                 Hon. Stephanie Dawkins Davis,
vs.                                              Magistrate Judge

MHP PHARMACY, LLC, a domestic
limited liability company,

      Defendant.

                      DEFENDANT MHP PHARMACY’S
                    AFFIRMATIVE AND OTHER DEFENSES

      MHP Pharmacy, LLC (“Defendant”), through its attorneys, Nemeth Law,

P.C., states the following Affirmative Defenses and Other Defenses:

      1.       Plaintiff and all putative plaintiffs have failed, in whole or in part, to

state a claim upon which relief can be granted.

      2.       The claims of Plaintiff and all putative plaintiffs are barred, in whole or

in part, by the applicable statute of limitations and/or contractual period of

limitations.

      3.       Defendant has not violated any federal or state statute, common law or

any other law or theory of law.

      4.       Plaintiff and all putative plaintiffs are estopped by their own conduct,

actions, or omissions from obtaining relief.

                                            14
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19          PageID.34     Page 15 of 18




      5.     Defendant acted in good faith and with a reasonable belief that its

actions were in compliance with all applicable statutory and common law.

      6.     The claims for liquidated damages by Plaintiff and all putative plaintiffs

are barred, in whole or in part, because Defendant acted in good faith and with a

reasonable belief that its acts or omissions were not a violation of the Fair Labor

Standards Act (FLSA).

      7.     Defendant did not know or show reckless disregard for whether its

conduct was prohibited by the FLSA.

      8.     Plaintiff and all putative plaintiffs have failed to mitigate their damages,

if any, entitlement to which is expressly denied.

      9.     The applicable law does not entitle Plaintiff and all putative plaintiffs

to the relief and/or damages that they seek.

      10.    The claims of Plaintiff and all putative plaintiffs are barred in whole or

in part because they failed to avoid the harm alleged.

      11.    This lawsuit cannot be maintained as a collective action because the

requirements for such an action cannot be met.

      12.    This lawsuit cannot be maintained as a collective action because the

proposed class is not so numerous that joinder of all its members is impracticable.




                                          15
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19          PageID.35    Page 16 of 18




       13.    This lawsuit cannot be maintained as a collective action because

Plaintiff and/or his counsel will not or cannot fairly and adequately assert and protect

the interests of the purported class.

       14.    A collective action is not the superior method of adjudicating the claims

of Plaintiff and all putative plaintiffs because the claims of the purported class

members require individualized inquiries.

       By raising the above defenses, MHP Pharmacy expressly does not assume any

burden of proof that applicable substantive law may place on Plaintiff or any

putative plaintiff.

       MHP Pharmacy reserves the right to raise additional affirmative and other

defenses as they become known during discovery or trial of this matter.

                                            Respectfully submitted,

                                            NEMETH LAW, P.C.

                                            /s/ Deborah Brouwer
                                            Deborah Brouwer (P34872)
                                            Terry W. Bonnette (P67692)
                                            Attorneys for Defendant
                                            200 Talon Centre Drive, Suite 200
                                            Detroit, Michigan 48207
                                            (313) 567-5921
 Dated: March 26, 2019                      dbrouwer@nemethlawpc.com




                                          16
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19       PageID.36     Page 17 of 18




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DEMETRIUS FRANK, individually
on behalf of himself,                         Case No.: 2:19-cv-10617
                                              Hon. Gershwin A. Drain
      Plaintiff,
                                              Hon. Stephanie Dawkins Davis,
vs.                                           Magistrate Judge

MHP PHARMACY, LLC, a domestic
limited liability company,

      Defendant.

                        RELIANCE ON JURY DEMAND

      Defendant MHP Pharmacy, LLC, through its attorneys, Nemeth Law P.C.,

relies upon the jury demand filed by Plaintiff.

                                           Respectfully submitted,

                                           NEMETH LAW, P.C.

                                           /s/ Deborah Brouwer
                                           Deborah Brouwer (P34872)
                                           Terry W. Bonnette (P67692)
                                           Attorneys for Defendant
                                           200 Talon Centre Drive, Suite 200
                                           Detroit, Michigan 48207
 Dated: March 26, 2019                     (313) 567-5921
                                           dbrouwer@nemethlawpc.com




                                         17
Case 2:19-cv-10617-GAD-SDD ECF No. 4 filed 03/26/19         PageID.37   Page 18 of 18




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 26, 2019, I electronically filed the foregoing

instrument with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.

                                             Respectfully submitted,

                                             NEMETH LAW, P.C.

                                             /s/ Deborah Brouwer
                                             Deborah Brouwer (P34872)
                                             Attorneys for Defendant
                                             200 Talon Centre Drive, Suite 200
                                             Detroit, Michigan 48207
                                             (313) 567-5921
                                             dbrouwer@nemethlawpc.com




                                           18
